Per Curiam
This is an original action for an alternative writ of mandamus to order Respondent to hear and determine an alleged petition for a writ of error coram nobis. The action here is not prosecuted in the name of the State, it does not plead notice of the filing of the petition in the trial court was served on the Attorney General, nor does the petition here have certified copies of the pleadings and records of the trial court as required by Rule 2-35. Therefore, the petition must be denied. Lester v. Grant Circuit Court (1948), 226 Ind. 186, 78 N. E. 2d 785, and authorities therein cited.
Petition denied.
Note. — Reported in 143 N. E. 2d 811.